ORDER

PER CURIAM.
The Director of Revenue (the “Director”) appeals from the trial court’s judgment reinstating the driver’s license of Renee M. Shy (“Shy”). The Director argues the trial court erred in finding no probable cause to support Shy’s arrest and setting aside its suspension of her driver’s license under Section 302.505.1, RSMo 2000, because its judgment is against the weight of the evidence, unsupported by substantial evidence, and is a misapplication of the law.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).